


Exhibit 10.2


[dennysa03a02a01.jpg]
Denny’s Long-Term Incentive Program Description

--------------------------------------------------------------------------------

Program Concept


The Compensation and Incentives Committee (the “Compensation Committee”) of the
Board of Directors of Denny’s Corporation (the “Company” or “Denny’s”) has
approved the Long-Term Incentive (LTI) Program, an incentive compensation
program pursuant to and subject to the Denny’s Corporation 2012 Omnibus
Incentive Plan.


Under the program, participants are granted a target number of performance
shares that may be earned contingent on the results of Denny’s Total Shareholder
Return (TSR) as compared to its Peer Group listed below (the “TSR Performance
Shares), and a target number of performance shares that may be earned based on
the results of the Adjusted EBITDA Growth metric versus plan (the “Adjusted
EBITDA Performance Shares”). From 0% to 150% of the target number of performance
may be earned based on the results of these two metrics. Once earned, the
performance shares convert to and are settled in shares of Denny’s stock on a
one-for-one basis.


Please refer to your individual award agreement for your target number of
performance shares.


Your award agreement and the Denny’s Corporation 2012 Omnibus Incentive Plan
govern the terms of this award. Please read these documents carefully. If any
term in this document conflicts with the award agreement, the terms of the award
agreement will control the award.


Eligibility


Vice Presidents and above are eligible for the long-term incentive awards. At
the discretion of the Company’s Leadership Committee, and with approval by the
Compensation Committee, certain senior director-level employees also may be
eligible for these awards.


Performance Period & Vesting Schedule


The performance period will be the three-year fiscal period beginning [DATE] and
ending [DATE]. Performance shares will vest and be earned at the end of the
performance period. Participants will have no voting or dividend rights until
the shares are distributed.


Participants must be employed on the vesting date in order to vest in the award
(except in cases of death, disability, retirement, or otherwise as noted below).
Termination for cause results in forfeiture of all unpaid awards, including
otherwise vested awards.


How Performance Is Measured


Performance will be measured based on two performance metrics, the Total
Shareholder Return (TSR) and Adjusted EBITDA Growth.



1

--------------------------------------------------------------------------------






TSR Performance Shares


The Total Shareholder Return (TSR) of Denny’s stock compared to the Total
Shareholder Returns of the stocks of Denny’s Peer Group over the three-year
performance period. TSR combines share price appreciation and dividends paid to
show the total return to the shareholder. TSR will be calculated as follows:


TSR = (ending stock price - beginning stock price + reinvested dividends) /
beginning stock price


A 20-trading day average (based on the last 20 trading days immediately prior to
the beginning and ending performance period dates, respectively) will be used to
determine the beginning and ending stock prices for Denny’s and its Peer Group.


Denny’s TSR performance ranking compared to its Peer Group determines the payout
level of the TSR Performance Shares as shown in the following table.


Degree of Performance
Denny’s TSR Performance Ranking vs. Peers
Payout as a % of Target Award of TSR Performance Shares
Below Threshold
<25th %ile
0%
Threshold
25th %ile
50%
Target
50th %ile
100%
Maximum
90th %ile
150%



Note: Linear interpolation will be used to determine payouts which fall between
given points on this scale.


Peer Group


Denny’s TSR will be measured against the TSR of the following peer companies:
[LIST COMPANIES]









2

--------------------------------------------------------------------------------






Adjusted EBITDA Performance Shares


The Adjusted EBITDA - Adjusted Earnings Before Interest, Taxes, Depreciation and
Amortization adjusted to exclude the impact of operating gains, losses and other
charges, other non-operating income or expense, and share-based compensation and
include cash payments for share-based compensation and cash payments for
restructuring charges and exit costs.


The Adjusted EBITDA Growth compares the company’s performance of adjusted EBITDA
at the beginning and end of the performance period. The Adjusted EBITDA measure
is commonly used to measure results on an operating basis and is a major
component of any comprehensive valuation of a company’s performance in
comparison to the industry or competitors.


Adjusted EBITDA Growth will be calculated and will determine the payout level of
the Adjusted EBITDA Performance Shares as shown in the following table:


Degree of Performance
Denny’s Adjusted EBITDA Compounded Annualized Growth
Estimated [YEAR] Adjusted EBITDA1
Payout as a % of Target Award of Adjusted EBITDA Performance Shares
Below Threshold
<___ % growth
<$___M
0%
Threshold
___% growth
$___M
50%
Target
___% growth
$___M
100%
Maximum
___% growth
$___M
150%



Note: Linear interpolation will be used to determine payouts which fall between
given points on this scale. These numbers are based on the attainment of $___M
in adjusted EBITDA in [YEAR]. Subject to change based on finalization of [YEAR]
actual adjusted EBITDA results.
1(Actual [YEAR] Adjusted EBITDA/Actual [YEAR] Adjusted EBITDA)^(1/3)-1


Form and Timing of Payout, and Taxation


Participants will receive their earned shares as soon as practicable following
the end of the performance period, but no later than [DATE]. Participants will
be taxed on the value of the vested shares on the Date of Payout, which is
defined as the date the Compensation Committee approves and certifies the payout
of the awards. All applicable federal, state, and local taxes will be withheld
from the payment due to the participant. The closing stock price of Denny’s
stock on the last trading day preceding the Date of Payout will be used to
determine the taxable value of the shares.
It is intended that the payments under the LTI Program shall either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Internal Revenue Code. The Program shall be construed in a manner that affects
such intent. Nevertheless, the tax treatment of the Program is not warranted or
guaranteed. Neither the Company, its affiliates nor their respective directors,
officers, employees or advisors (other than in his or her capacity as a
participant in the Program) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any participant or other taxpayer as
a result of the LTI Program.

3

--------------------------------------------------------------------------------






Impact of Termination Events


Participation in the Plan does not constitute an offer or guarantee of
employment. The table below shows the impact of various termination events and a
change in control (in each case as set forth in greater detail in the award
agreement):


Termination Event
 
Payout
Death or disability
Ÿ
Termination due to death or disability prior to vesting will result in pro rata
vesting of the amount earned, with performance calculated at the end of the
quarter preceding the quarter in which the termination due to death or
disability occurs, and paid out within 30 days following the termination.
 
Ÿ
Termination due to death or disability occurring between the vesting and payout
dates will result in no change to the amount that would have been paid had the
termination event not occurred.
Termination for Cause
Ÿ
Vested but unpaid and unvested awards will be forfeited. No payout will occur
even if awards had vested.
Voluntary Termination (Resignation)
Ÿ
Vested but unpaid awards will be paid out in accordance with the regular payout
schedule. Unvested awards will be forfeited.
Involuntary Termination
Not for Cause
Ÿ
Vested but unpaid awards will be paid out in accordance with the regular payout
schedule. Unvested awards will be forfeited.
Change in Control
Ÿ
Vested but unpaid awards will be paid out in accordance with the regular payout
schedule, but no later than the date of the Change in Control. Unvested awards
will be deemed to be fully earned based on actual performance up to the date of
the Change in Control (or as of the end of the quarter preceding the quarter in
which the Change in Control occurs, in the case of Adjusted EBITDA Growth
performance), and will be paid out as soon as practicable within 30 days
following the Change in Control.
Retirement
Ÿ
Retirement prior to regular vesting will result in pro rata vesting of the
amount earned, based on actual performance through the end of the three-year
performance period, but conditioned on the participant not engaging in certain
restricted activities with any restaurant chain in the family dining segment as
further described in the award agreement. Vested awards will be paid out in
accordance with the regular payout schedule.
Ÿ
Retirement means voluntary termination on or after age 55, provided that the sum
of the participant’s age and years of service with the Company is equal to or
greater than 70.

 
Impact on Other Plans
Awards are not considered pay for purposes of Denny’s welfare plans. There will
be no specific deferral opportunities under this plan.



4